Citation Nr: 0637260	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision, which 
denied service connection for hepatitis C.

This case was previously before the Board and was remanded in 
June 2004 for further development.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

During a 1995 VA examination and upon several other instances 
where he reported his previous drug history for medical 
treatment, the appellant reported a negative intravenous drug 
use history.  There is medical evidence that he received 
treatment while in service for genital warts, and this has 
been likewise connected as a possible cause of the 
appellant's hepatitis C by the VA examiner.  In June 2004, 
the VA examiner provided an opinion that the appellant's 
hepatitis C was as likely as not related to in-service 
intravenous drug abuse, as well as high-risk sexual behavior.  
However, this opinion appears to be based solely upon the 
veteran's self-reported intravenous drug use, since there is 
no evidence in the appellant's service medical records that 
he ever tried cocaine or had a drug problem while in service.  

In the March 2005 supplemental statement of the case (SSOC), 
the RO noted the examiner's nexus opinion.  The RO then noted 
that compensation would not be granted under any 
circumstances if the disability was a result of the 
appellant's willful misconduct or the abuse of alcohol or 
drugs.  The RO ultimately denied service connection "after 
careful consideration," but did not provide an explanation 
for the denial and made no findings that the appellant 
engaged in willful misconduct or that he abused drugs or 
alcohol while in service.  According to the regulations, the 
residuals of venereal disease are not to be considered the 
result of willful misconduct.  See 38 C.F.R. § 3.301(c)(1).  
This case must therefore be remanded for a determination for 
clarification and appropriate findings.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the veteran providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The AMC or RO should schedule the 
appellant for a VA examination with an 
appropriate specialist, who has not 
previously examined the appellant, if 
possible, in order to determine the 
etiology of his hepatitis C.  The claims 
file should be provided to the examiner in 
conjunction with the examination for 
review of pertinent documents therein.  
The examination report should reflect that 
the claims file was reviewed.

The examiner should obtain a complete 
history from the appellant.  Based upon 
the history obtained, review of the record 
and current examination, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that inservice 
sexual activity (to include that which 
resulted in treatment inservice for 
genital warts) represents the etiology of 
hepatitis C, without regard to the 
appellant's accounts of sporadic 
intravenous drug use while in service.  

The examiner should specifically comment 
on the June 2004 VA examiner's conclusions 
regarding the etiology of hepatitis C and 
reconcile it with the current opinion, to 
the extent possible.  A complete rationale 
should be provided for any opinion 
expressed.

5.  After all appropriate development has 
been completed, the AMC should 
readjudicate the current claim.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

